MEMORANDUM **
California state prisoner Troy Anthony Rhodes appeals pro se from the district court’s summary judgment in favor of defendants in his action brought under 42 U.S.C. § 1983 and 18 U.S.C. § 2510 et seq., alleging defendants monitored outgoing calls made from Rhodes’ prison phone account to the home of another inmate suspected of smuggling drugs into the jail. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the district court’s denial of additional discovery under Fed.R.Civ.P. 56(f). Tatum v. City and County of San Francisco, 441 F.3d 1090, 1100 (9th Cir.2006). We affirm.
The district court did not abuse its discretion in denying Rhodes’ request for a continuance because Rhodes failed to “identify the specific facts that further discovery would have revealed or explain why those facts would have precluded summary judgment.” See id. Rhodes’ request does not indicate how a continuance would have allowed him to produce evidence showing either 1) defendants intentionally intercepted his calls, see 18 U.S.C. § 2511, or 2) defendants were not “law enforcement offieer[s] [using the monitoring equipment] in the ordinary course of [their] duties,” see 18 U.S.C. § 2510(5)(a); United States v. Van Poyck, 77 F.3d 285, 291-92 (9th Cir.1996) (holding “law enforcement exception” applied to prison’s policy of routine taping of outgoing inmate calls).
Rhodes’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.